Name: Commission Regulation (EEC) No 1477/82 of 10 June 1982 on the delivery of various consignments of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12 . 6 . 82 Official Journal of the European Communities No L 163 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1477/ 82 of 10 June 1982 on the delivery of various consignments of butteroil as food aid skimmed-milk powder and butteroil as food aid ( 4 ), as last amended by Regulation (EEC) No 3474 / 80 ( 5 ); whereas , in particular , the periods and terms for delivery and the procedure to be followed by the intervention agencies to establish the costs arising therefrom should be laid down; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC) No 1183 / 82 ( 2 ), and in particular Article 6 (7 ) thereof, Having regard to Council Regulation (EEC) No 1401 / 81 of 19 May 1981 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1981 food-aid programme ( 3 ), and in particular Article 7 thereof, Whereas , under the food-aid programmes adopted by the Council Regulations specified in the Annex , certain recipient third countries and agencies have requested delivery of the quantity of butteroil set out therein ; Whereas , therefore , delivery should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 303 / 77 of 14 February 1977 laying down general rules for the supply of HAS ADOPTED THIS REGULATION : Article 1 In accordance with the provisions of Regulation (EEC) No 303 / 77 , the intervention agencies listed in the Annex shall arrange for the delivery of butteroil as food aid on the terms specified therein . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 June 1982. For the Commission Poul DALSAGER Member of the Commission (*) OJ No L 148 , 28 . 6 . 1968 , p . 13 . ( 2 ) OJ No L 140 , 20 . 5 . 1982 , p . 1 . ( 3 ) OJ No L 141 , 27 . 5 . 1981 , p . 5 . ( 4 ) OJ No L 43 , 15 . 2 . 1977 , p . 1 . {*) OJ No L 363 , 31 . 12 . 1980 , p . 50 . No L 163 / 2 Official Journal of the European Communities 12 . 6 . 82 ANNEX (M Consignment A 1 . Application of Council Regu ­ lations : \ ( a ) legal basis (EEC) No 1401 / 81 ( 1981 programme) (b ) affectation (EEC) No 1402 / 81 2. Beneficiary WFP 3 . Country of destination Yemen RDP 4. Total quantity of the con ­ signment 28 tonnes 5 . Intervention agency responsible for delivery German 6 . Origin of the butteroil ( 2 ) To manufacture from intervention butter 7 . Special characteristics and / or packaging ( 3 ) In 5 kg tins, coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Yemen PDR 2486 / Butteroil / Aden / Gift of the European Economic Community / Action of the World Food Programme' 9 . Delivery period Delivery in August 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 4 )  12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  12 . 6 . 82 Official Journal of the European Communities No L 163 / 3 Consignment B 1 . Application of Council Regu ­ lations: ( a ) legal basis (EEC) No 1401 / 8 1 ( 1981 programme) (b) affectation (EEC) No 1402 / 81 2 . Beneficiary ICRC 3 . Country of destination Mozambique 4 . Total quantity of the con ­ signment 135 tonnes 5 . Intervention agency responsible for delivery German 6 . Origin of the butteroil ( 2 ) To manufacture from intervention butter 7 . Special characteristics and / or packaging ( 3 ) In 2-270 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging A red crescent 10 cm x 10 cm, the following text in letters at least 1 cm high : 'Butteroil / Dom da Comunidade EconÃ ³mica Europeia / AcÃ §Ã £o da Liga das Sociedades da Cruz Vermelha / Desintado a distribuiÃ §Ã £o gratuita em Mozambique / Maputo' 9 . Delivery period Loading as soon as possible and at the latest 30 June 1982 10 . Stage and place of delivery Port of unloading Maputo (deposited cpi the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 4 ) Mozambique Red Cross , Caixa Postal 2986 , Maputo , Mozambique 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 ·. Expiry of the time limit for submission of tenders  No L 163 / 4 Official Journal of the European Communities 12 . 6 . 82 Consignment C 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1401 / 81 ( 1981 programme ) (b ) affectation (EEC) No 1402 / 81 2. Beneficiary ICRC 3 . Country of destination Indonesia 4 . Total quantity of the con ­ signment 50 tonnes 5 . Intervention agency responsible for delivery Belgian 6 . Origin of the butteroil ( 2 ) To manufacture from butter or cream bought on the Community market 7 . Special characteristics and /or packaging ( 3 ) In 2*270 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging A red crescent 10 cm x 10 cm, the following text in letters at least 1 cm high : 'Butteroil / Gift of the European Economic Community / Action of the League of Red Cross Societies / For free distribution in Indonesia / Jakarta' 9 . Delivery period Loading as soon as possible and at the latest 30 June 1982 10 . Stage and place of delivery Port of loading Jakarta (deposited on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 4 ) Indonesia Red Cross , Jalan Abdul Muis 66 , PO Box 2009 , Jakarta, Indonesia ( 5 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  · 12 . 6 . 82 Official Journal of the European Communities No L 163 / 5 Consignment D 1 . Application of Council Regu ­ lations: ( a ) legal basis (EEC) No 1401 / 81 ( 1981 programme ) (b ) affectation (EEC) No 1402 / 81 2 . Beneficiary ICRC 3 . Country of destination El Salvador 4 . Total quantity of the con ­ signment 120 tonnes 5 . Intervention agency responsible for delivery Irish 6 . Origin of the butteroil ( 2 ) To manufacture from butter or cream bought on the Irish market 7 . Special characteristics and / or packaging ( 3 ) In 2 ·270 kg tins, coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging A red crescent 10 cm x 10 cm, the following text in letters at least 1 cm high : 'ELS-12 / Butteroil / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / AcciÃ ³n del ComitÃ © internacional de la Cruz Roja / Destinado a la distribuciÃ ³n gratuita / Acajutla' 9 . Delivery period Loading as soon as possible and at the latest 30 June 1982 10 . Stage and place of delivery Port of unloading Acajutla (deposited on the quay or on lighters ) 11 . Representative of. the beneficiary responsible for reception ( 4 ) DelegaciÃ ³n del CICR, c / o Cruz Roja Salvadorena , Centro de Gobernio 17 , Calle Poniente y Avenida Henri Dunant, San Salvador ( 6 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  No L 163 / 6 Official Journal of the European Communities 12 . 6 . 82 Consignment E F 1 . Application of Council Regu ­ lations: ( a ) legal basis (EEC) No 1401 / 81 ( 1981 programme) (b) affectation (EEC) No 1402 / 81 2 . Beneficiary WFP \ 3 . Country of destination Malawi Mozambique 4 . Total quantity of the con ­ signment 25 tonnes 60 topnes 5 . Intervention agency responsible for delivery French 6 . Origin of the butteroil ( 2 ) To manufacture from intervention butter 7 . Special characteristics and / or packaging ( 3 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Malawi 2194 EXP I / Butteroil / Nacala / ' 'Mozambique 2477 / Butteroil / Maputo / ' followed by 'Gift of the European Economic Community / Action of the World Food Programme' 9 . Delivery period Delivery as soon as possible and at the latest 30 June 1982 Delivery in August 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 4 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders 12. 6 . 82 Official Journal of the European Communities No L 163 / 7 Consignment G 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1401 / 81 ( 1981 programme ) (b ) affectation (EEC) No 1402 / 81 2 . Beneficiary ICRC 3 . Country of destination Sri Lanka 4 . Total quantity of the con ­ signment 10 tonnes 5 . Intervention agency responsible for delivery Dutch 6 . Origin of the butteroil ( 2 ) To manufacture from butter or cream bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Gift of the European Economic Community / Action of the Catholic Relief Services / For free distribution in Sri Lanka / Colombo' 9 . Delivery period Loading as soon as possible and at the latest 30 June 1982 10 . Stage and place of delivery Port of unloading Colombo (deposited on the quay or on lighters) 11 . Representative of the beneficiary responsible for reception ( 4 ) Social and Economic Development Centre , 1 33 , Kynsey Road , PO Box 1 68 1 , Colombo, Sri Lanka 12. Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  No L 163 / 8 Official Journal of the European Communities 12 . 6 . 82 Notes: (*) This Annex , together with the notice published in Official Journal No C 95 of 19 April 1977 , page 7 , takes the place of an invitation to tender from the intervention agencies concerned in cases where, under point 12 , there must be a tendering procedure . ( 2 ) In cases where the goods come from intervention stocks, an additional notice stating the warehouses where the product is stored will be published in the 'C' edition of the Official Journal of the European Communities. ( 3 ) Other than those set out in the Annex to Regulation (EEC) No 625 /78 ; see Article 6 (2 ) of Regulation (EEC) No 303 /77 . ( 4 ) Only in the case of delivery 'to the port of unloading' and 'free at destination'; see Article 5 and the last indent of Article 13 ( 1 ) of Regulation (EEC) No 303 / 77 . ( 5 ) The dispatch documents and the gift certificate must be legalized by the diplomatic representation to Indonesia of the exporting country . ( 6 ) The bill of lading must contain the following information : 'NOTIFY ADDRESS : ( 1 ) Consignee (2 ) DelegaciÃ ³n del CICR, Hotel El Salvador Sheraton , PO Box 06 1068 , San Salvador'. The successful tenderer shall send to the beneficiaries' agents , on delivery , the following documents : a certificate of origin , a health certificate , a pro forma invoice with the entry: 'Los productos mencionados llegan a El Salvador como donativo al pueblo de este pais . Segun el acuerdo de sede firmado el 12 de septembre de 1980 , (art . no 11 ) el Gobierno autoriza su introduction libre de todo tipi de impuestos '.